Citation Nr: 0325029	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 11, 1990, 
for an award of service connection for schizophrenia, 
paranoid type.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from August 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In January 2003, the Board denied the veteran's claim for an 
effective date earlier than July 11, 1990, for an award of 
service connection for schizophrenia, paranoid type.  In 
April 2003, the United States Court of Appeals for Veterans 
Claims (Court) remanded this issue based on a joint motion 
for remand submitted by the parties, primarily to 
readjudicate the issue consistent with the motion pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).

In light of the above, this case must be returned to the RO 
for the development of additional evidence pursuant to VCAA 
as mandated by the Court in its April 2003 Order.  

The RO informed the veteran in October 2001 that the 
veteran's attorney, who had represented him up to that point, 
could no longer represent claimants before VA.  The RO 
provided the veteran information regarding his obtaining 
another representative.  The veteran has continued to 
represent himself.  According to a July 2003 correspondence 
from the veteran's prior attorney, the attorney indicated 
that the veteran had asked him to service "as of counsel" 
with regard to the claim before the Board.  The Board 
corresponded in a subsequent July 2003 correspondence with 
the attorney that his accreditation to represent claimants 
before VA had been canceled, and that he may not appear on 
the veteran's behalf in any capacity before VA.  The Board 
indicated that the veteran had to submit argument or evidence 
directly to the Board.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA 
in writing, informing him of VA's 
obligations to him under the law 
with respect to the issue of an 
effective date earlier than July 11, 
1990, for an award of service 
connection for schizophrenia, 
paranoid type.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  
Thereafter, the RO should review the 
claims file and ensure that the 
above development has been conducted 
and completed in full.
     Then, the RO should undertake 
any further actions required to 
comply with the VCAA.  In this 
regard, the RO's attention is 
directed to pages 3 and 4 of the 
"Joint Motion for Remand to the 
Board," wherein it is noted, among 
other things, that VA is required to 
inform he veteran of which evidence 
VA will seek to provide and which 
evidence the veteran is to provide. 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 
45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).  

2.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  Thereafter, the RO should 
readjudicate the issue on appeal listed 
on the title page of this action.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.  The veteran 
should be given the appropriate period of 
time to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




